ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-356, concluding that ROGER J. WEIL of MIDDLESEX, who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a) (commingling of personal and client funds in trust account), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Court having determined from its review of the matter that a censure is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that ROGER J. WEIL is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.